Name: Commission Regulation (EEC) No 1792/84 of 26 June 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 84 Official Journal of the European Communities No L 168/9 COMMISSION REGULATION (EEC) No 1792/84 of 26 June 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1984. For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25 . No L 168 / 10 Official Journal of the European Communities 28 . 6 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 1 07.01 All New potatoes 1 814 325,68 88,94 273,02 29,02 54755 100,20 23,43 1.12 ex 07.01-21 I ex 07.01-22 [ ex 07.01 B I Broccoli 2820 506,73 137,87 424,01 45,03 85406 1 55,49 36,65 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01.-27 ex 07.01 B III Chinese cabbage 2139 384,08 104,90 321,98 34,23 64574 118,17 27,63 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 5227 938,52 256,32 786,78 83,65 157790 288,77 67,52 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 16673 2993,38 817,55 2509,41 266,81 503265 921,04 215,36 1.30 07.01-45 J 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 5648 1014,04 276,95 850,09 90,38 170486 312,01 72,95 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1250 224,42 61,29 188,13 20,00 37730 69,05 16,14 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 2218 398,21 108,75 333,82 35,49 66949 122,52 28,64 1.70 07.01-67 ex 07.01 H Garlic 2353 422,54 115,40 354,23 37,66 71041 130,01 30,40 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : l l 1.80.1 ex 07.01-71  green 18093 3 248,44 887,21 2723,23 289,54 546146 999,52 233,71 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 1727 310,12 84,70 259,97 27,64 52139 95,42 22,31 1.110 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 2511 451,12 122,73 377,48 40,09 76033 138,42 32,62 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2865 514,41 140,49 431,24 45,85 86486 158,28 37,00 1.130 07.01-97 07.01 T II Aubergines 3503 629,05 171,80 527,34 56,07 105760 1 93,55 45,25 1.140 07.01-96 07.01 T I Vegetable marrows ( including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2432 436,80 119,29 366,17 38,93 73437 134,40 31,42 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8 694 1 560,93 426,32 1 308,55 139,13 262432 480,28 1 1 2,30 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8414 1 510,76 412,61 1 266,50 134,66 253 997 464,85 108,69 2.50 08.02 A I Sweet oranges , fresh : Il || 2.50.1 08.02-02 08.02-06 08.02 - 12  Sanguines and semi-sanguines 1453 260,98 71,28 218,79 23,26 43 878 80,30 18,77 08.02-16 \\ \\\\I\Il 28 . 6 . 84 No L 168/ 11Official Journal of the European Communities Code NIMEXE code OCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F ! £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2197 394,59 107,77 330,79 35,17 66340 121,41 28,38 2.50.3 08.02-05\ lili\|| li 08.02-09 08.02-15 08.02-19  others 2319 416,43 113,73 349,10 37,11 70012 128,13 29,96 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3514 630,98 172,33 528,96 56,24 106085 194,15 45,39 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3 678 660,76 179,77 552,89 58,72 111366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines 1 175 211,17 57,54 177,29 18,77 3S616 64,88 15,24 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 3496 627,74 171,44 526,24 55,95 105539 193,15 45,16 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1781 319,83 87,35 268,12 28,50 53771 98,40 23,01 2.80 ex 08.02 D Grapefruit, fresh : li 2.80.1 ex 08.02-70 I|  white 2185 392,31 107,15 328,88 34,96 65958 120,71 28,22 2.80.2 ex 08.02-70  pink 3090 554,93 151,56 465,20 49,46 93298 1 70,74 39,92 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8 726 1 566,67 427,88 1313,36 139,64 263397 482,05 112,71 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7364 1 322,25 361,13 1 108,47 117,85 222305 406,84 95,13 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 1 56,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3212 576,66 157,49 483,43 51,40 96952 177,43 41,48 2.110 08.06-33| || \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 4189 752,14 205,42 630,53 67,04 126454 231,42 54,11 2.120 08.07-10 08.07 A Apricots 3050 547,68 149,58 459,13 48,81 92079 168,51 39,40 2.130 ex 08.07-32 ex 08.07 B Peaches 4568 820,22 224,01 687,61 73,11 137900 252,37 59,01 2.140 ex 08.07-32 ex 08.07 B Nectarines 5024 902,05 246,36 756,20 80,40 151658 277,55 64,89 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4894 878,77 240,00 736,69 78,32 147744 270,39 63,22 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 6035 1083,62 295,95 908,42 96,58 182184 333,42 77,96 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 1 106 198,61 54,24 166,50 17,70 33 392 61,11 14,28 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 2180 391,40 106,90 328,12 34,88 65805 120,43 28,16 2.190.2 ex 08.09-19  other 3 573 641,59 175,23 537,86 57,18 107868 197,41 46,15 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181 305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 15925 2859,06 780,86 2396,81 254,84 480682 879,71 205,69 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 1 96,06 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181 906 331,26 77,65